Citation Nr: 1517423	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 20, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from January 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Portland, Oregon.

In the April 2013, Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested that he be scheduled for a hearing before a Veterans Law Judge of the Board.  However, in correspondence received in February 2014, the Veteran's request for a Board hearing was withdrawn.  38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In correspondence received by the RO on August 21, 2007, the Veteran filed a claim for increased disability benefits, indicating, in part, that he has been unemployable since 1979.


CONCLUSION OF LAW

The criteria for a TDIU beginning August 21, 2007 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

TDIU prior to November 20, 2012

In correspondence received by the RO on August 21, 2007, the Veteran filed a claim for increased disability benefits, indicating, in part, that he has been unemployable since 1979.  In October 2008, he submitted a Veteran's Application For Increased Compensation Based On Unemployability (VA Form 21-8940).  In this document, he identified that he last worked construction from January 1, 1979 to June 1, 1979.  He added that he left his last job because of his disability, and that he had not tried to obtain employment since he became too disabled to work.

By rating action dated in April 2009, the Veteran's claim of entitlement to a TDIU was denied, in pertinent part, because the Veteran had been requested to provide additional information regarding the type of work performed, to include the mailing address of his former employer, but had not done so.

Service connection has been established for several disabilities as will be enumerated herein below.  As the Veteran's disabilities are rated at 100 percent from November 20, 2012, the Board will consider entitlement to a TDIU from the date of claim until November 20, 2012.

Total disability ratings for compensation will be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  However, if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court, citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), noted the following standard: 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  
See 38 C.F.R. § 4.18.

Service connection has been established for lung cancer and thickened pleura, left costophrenicangle, with residuals of thoracic surgery and aggravated emphysema, rated at 100 percent from December 3, 2014; lymph node cancer, rated at 100 percent from December 3, 2014; thickened pleura, left costophrenic angle, with residuals of thoracic surgery and aggravated emphysema, rated at 10 percent from February 15, 1980, and 60 percent from August 21, 2007, to December 2, 2014; posttraumatic stress disorder (PTSD), rated at 10 percent from June 20, 2007, and 50 percent from October 2, 2008; peripheral neuropathy with carpal tunnel syndrome of the right upper extremity, associated with type 2 diabetes mellitus, rated at 30 percent from November 20, 2012; type 2 diabetes mellitus with hypertension, nephropathy, and erectile dysfunction, rated at 20 percent from April 17, 2003;  peripheral neuropathy of the left lower extremity associated with type 2 diabetes mellitus, rated at 10 percent from April 17, 2003, and 20 percent from November 20, 2012;  peripheral neuropathy of the right lower extremity associated with type 2 diabetes mellitus, rated at 10 percent from April 17, 2003, and 20 percent from November 20, 2012; left lower thoracotomy scar and three faded tube scars of the left chest area with left chest wall pain, rated at 10 percent from April 4, 1986; gastroesophageal reflux disease, rated at 10 percent from April 17, 2003; tinnitus, rated at 10 percent from May 27, 2010; peripheral neuropathy with carpal tunnel syndrome of the left upper extremity, associated with type 2 diabetes mellitus, rated at 10 percent from November 20, 2012; and bilateral hearing loss, rated as noncompensable from May 27, 2010.

The combined disability ratings for compensation are 10 percent from February 15, 1980; 20 percent from April 4, 1986; 50 percent from April 17, 2003; 60 percent from June 20, 2007; 80 percent from August 21, 2007; 90 percent from October 2, 2008; and 100 percent from November 20, 2012.  As such, since the date of the Veteran's claim (August 21, 2007), he satisfies the requirements under 4.16(a) and the sole question, thus, becomes whether his service-connected disabilities, in and of themselves, preclude him from securing or following a substantially gainful occupation.

The Veteran has consistently asserted that he has been unemployable since July 1979.  A VA examination report dated in September 1980 suggests that the Veteran had not worked since late 1979 because of a low back disability stemming from an work-related injury as a carpenter in June 1976.  Service connection has not been established for a low back disability.

A rating decision dated in March 1992 shows that the agency of original jurisdiction concluded that considering the Veteran's work background, education level, and degree of disability, further substantial gainful employment was shown to be permanently precluded.  Disabilities discussed in the rating action included the Veteran's lung disability, as well as his PTSD and gastroesophageal reflux disease for which service connection has since been established.  Entitlement to non-service-connected pension benefits was awarded. 

In May 2012, the Veteran submitted his work history from the Social Security Administration dated from 1970 to 1980, suggesting that he had not been able to work since 1980.

The Veteran and his representative have consistently asserted that he cannot work as a result of his many disabilities, which include both his non-service-connected back disability, as well as his many service-connected disabilities.

The Board finds that ,in light of the March 1992 rating decision that conceded that the Veteran was unable to work, in part, because of his service-connected lung disability, PTSD, and gastroesophageal reflux disease, and given the fact that service connection for these disabilities has since been established, and resolving all reasonable doubt in the Veteran's favor, the Board finds that he was unemployable due to his service-connected disabilities as early as the date of his claim, August 21, 2007.  The medical evidence of record shows that the Veteran has not worked since 1979, and that he was said not to be employable, at least, in part, because of his service-connected disabilities.  As such, the Board resolves reasonable doubt in the Veteran's favor to find that his service-connected disabilities have combined to make him incapable of obtaining or retaining substantially gainful employment as of August 21, 2007.


ORDER

Entitlement to a TDIU from August 21, 2007, is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


